Title: To George Washington from William Herbert, 5 October 1798
From: Herbert, William
To: Washington, George

 

Dear Sir—
Alexandria 5th October 1798

Your favor of yesterday Inclosing a letter from mr Be [1] knap I received this Morning, you may Instruct that Gentleman to Direct the Books he mentions, to my Care. I will distribute them Among the Subscribers here, & receive the money for them, if so ordered By him. it will be necessary that a List of the Subscribers Should Accompany them, with such Instructions as mr Belknap may think Necessary.
The Loan of Money from the Bank, Which I once mentioned to you, is Attainable. the Amount I Can not precisely Ascertain, but am Inclined to think, it may be Extended from Six to ten thousand Dollars. the mode of Obtaining it, is, To Offer your Note payable in Sixty Days after date, for the Sum or Sums that you may Want, With one Endorser here—This Note or Notes, you must renew at the Expiration of every Sixty Days, as long as you may Want the Money, or untill you find it Convenient to pay of the Debt. If Agreeable to you, I will Indorse your Notes, if You have no other Person in View for that purpose. It may be proper to Inform you, that by the Charter of the Bank, no longer Credit than Sixty days Can be given. Consequently When a longer Credit is required, a renewal of the Note, becomes Indispensable—The reason of requiring an Indorser here, is, that Where the Drawer lives at a Distance, the Indorser must be in Town, so that the runner of the Bank maybe able to give Notice of the time of payment three Days before it falls due, to one of the parties, & in Case of non payment, that one of them may be Within reach of the Notary publick, to protect the Note—I return you mr Belknap’s Letter & am Very respectfully—Dear Sir—your most obedt Hble Servt

Wm Herbert

